DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alley (US PUB 2014/0312909).

With respect to claim 1, Alley discloses a system, comprising: a control device configured to control one or more operations of industrial automation equipment (See element 122 in paragraph [0031] of Alley); a terminal base configured to couple to the control device (See the external control system disclosed in paragraph [0030] of Alley), wherein the terminal base (See the external control system disclosed in paragraph [0030] of Alley); a first input module (See [506] in figure 5 of Alley) configured to couple to the terminal base (See the external control system disclosed in paragraph [0030] of Alley), wherein the first input module comprises a first resistor (See [514] in figure 5 of Alley) coupled in series with a second resistor (See [516] in figure 5 of Alley); a second input module configured to couple to the terminal base (See [508] in figure 5 of Alley), wherein the second input module comprises a third resistor (See [520] in figure 5 of Alley) coupled in series with a fourth resistor (See [522] in figure 
With respect to claim 2, Alley discloses the system of claim 1, wherein the first input module comprises a switch configured to electrically remove the second resistor from the circuitry of the first input module (See paragraph [0026] of Alley).
With respect to claim 3, Alley discloses the system of claim 2, wherein the switch is configured to close in response to the second input module being disconnected from the terminal base (See paragraph [0034] of Alley).
With respect to claim 4, Alley discloses the system of claim 2, wherein the switch is configured to open or close based on a voltage output by the second input module (See paragraph [0042] of Alley).
With respect to claim 5, Alley discloses the system of claim 2, wherein the switch is configured to: close in response to receiving a first voltage via a voltage source coupled to the first input module; and open in response to receiving a ground voltage via the second input module (See claim 1 of Alley).
With respect to claim 6, Alley discloses the system of claim 2, wherein the first input module comprises a control system configured to detect a voltage of a conductor coupled between the first input module and the second input module (See paragraph [0008] of Alley).
With respect to claim 7, Alley discloses the system of claim 6, wherein the control system is configured to output an additional voltage on the conductor (See paragraph [0034] of Alley).
With respect to claim 8, Alley discloses the system of claim 6, wherein the control system is configured to control an operation of the switch based on the voltage on the conductor (See paragraph [0015] of Alley).
With respect to claim 9, Alley discloses the system of claim 6, wherein the first input module comprises a fifth resistor coupled to the conductor (See element [512] in figure 5 of Alley).
With respect to claim 10, Alley discloses an input module, comprising: a first resistor (See [514] in figure 5 of Alley); a second resistor coupled in series with the first resistor (See [516] in figure 5 of Alley); and a switch (See paragraph [0026] of Alley) configured to electrically isolate the second resistor (See [516] in figure 5 of Alley) based on a voltage output by an additional input module (See paragraph [0026] of Alley) configured to electrically couple to the input module via a terminal base (See the external control system disclosed in paragraph [0030] of Alley).
With respect to claim 11, Alley discloses the input module of claim 10, wherein the voltage output is received at a gate of the switch, wherein the switch is configured to operate based on the voltage output (See paragraph [0042] of Alley).
With respect to claim 12, Alley discloses the input module of claim 10, comprising a third resistor configured to couple to a gate of the switch and a voltage source (See paragraph [0042] of Alley).
With respect to claim 13, Alley discloses the input module of claim 12, wherein the gate of the switch is configured to receive a voltage signal via the voltage source when the additional input module is disconnected from the terminal base (See paragraph [0043] of Alley).
With respect to claim 14, Alley discloses the input module of claim 12, wherein the gate of the switch is configured to receive a voltage signal via the additional input module when the additional input module is coupled to the terminal base (See paragraphs [0042] and [0043] of Alley).
With respect to claim 15, Alley discloses the input module of claim 10, comprising a control system configured to control an operation of the switch based on a voltage associated with a conductor configured to couple the input module to the additional input module (See paragraphs [0042] and [0043] of Alley).
Allowable Subject Matter
Claims 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 16, the prior art of record neither shows nor suggests the combination of method steps of receiving a first voltage signal, at a first input module, via a terminal base configured to couple the first input module to a second input module, wherein the first voltage signal comprises a ground voltage associated with the second input module, wherein the ground voltage is configured to cause a switch of the first input module to open; and receiving a second voltage signal, at the first input module, via a voltage source in response to the second input module being disconnected from the terminal base, wherein the second voltage signal is configured to cause the switch to close, wherein the switch is coupled between a first resistor and a second resistor, and wherein the first resistor is electrically isolated from the first input module when the switch is closed.
Claims 17-20 depend from allowed claim 16 and are therefore also allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2012/0043378 discloses automation control system components with electronic keying features.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858